when there is no plain, speedy, and adequate remedy at law. Pan v.
                  Eighth Judicial Dist. Court, 120 Nev. 222, 224, 88 P.3d 840, 841 (2004).
                              Having considered petitioner's arguments and the documents
                  before this court, we conclude that extraordinary writ relief is not
                  warranted. NRS 34.160; NRS 34.320; Smith, 107 Nev. at 677, 818 P.2d at
                  851; see also NRAP 21(b). In particular, petitioner is challenging an order,
                  entered on remand from this court, in which the district court finally
                  established child custody. Because petitioner has a plain, speedy, and
                  adequate legal remedy in the form of an appeal from that order, writ relief
                  is not warranted. Pan, 120 Nev. at 224, 88 P.3d at 841 (explaining that an
                  appeal is an adequate legal remedy precluding writ relief); see also NRAP
                  3A(b)(7) (providing that an order finally establishing or modifying child
                  custody is appealable). Accordingly, we
                              ORDER the petition DENIED.



                                                                                              J.
                                                              Hardesty


                                                                           iP7/4             J.
                                                              Douglas


                                                                                             ,J.
                                                               Cherry



                  cc: Hon. Cynthia Dianne Steel, District Judge, Family Court Division
                       F. Peter James
                       Sterling Law, LLC
                       Eighth District Court Clerk
SUPREME COURT
      OF
    NEVADA
                                                        2
(0) 1 ,147A are